Citation Nr: 1412980	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for visual disturbances.  

2.  Entitlement to an initial rating in excess of 30 percent Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1992 and from March 1999 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2009.  A statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains an appellate brief not found within the physical claims folder.  

The Veteran requested a videoconference Board hearing in her substantive appeal.  The hearing was scheduled for December 7, 2012, but the Veteran failed to appear.  The Veteran withdrew her request in a November 2012 correspondence that was received at the Board after the scheduled hearing.  Thus, the Board shall proceed with appellate review at this time.

An August 2012 rating decision granted service connection for Meniere's syndrome and assigned a 30 percent rating.  In a November 2012 statement sent to the RO, the Veteran's representative argued the Veteran is entitled to a higher initial evaluation for Meniere's syndrome, currently evaluated as 30 percent disabling and expressed a desire for appellate review.  38 C.F.R. § 20.201.  The Board finds the statement is, in effect, a notice of disagreement, and a statement of the case does not appear in the record.  Therefore, the Board must remand that matter pending the issuance of a statement of the case to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board notes that the representative also addressed the issue of entitlement to service connection for a left hamstring disability in his statement, but the Veteran did not include this issue in her substantive appeal.   

The issue of entitlement to initial rating in excess of 30 percent for the service-connected Meniere's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diplopia is causally related to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran's diplopia was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts she began experiencing visual disturbances in service when she also began to experience Meniere's syndrome and migraines, which have been service connected.  The Board notes that the Veteran is also service connected for pigment dispersion syndrome, an eye disability. 

Service treatment records show the Veteran first reported experiencing blurred vision in March 2000.  She was diagnosed with pigment dispersion syndrome.  She indicated she was experiencing "blurred vision or blindness" in September 2001.  She complained of visual problems in her right eye in December 2001.  A provisional diagnosis of unilateral visual disturbance was made.  In February 2002, the Veteran reported experiencing blurred vision, problems with depth perception, a "crossed-lazy eye," and discharge from her eye during an optometry consultation in service.  The optometrist's handwriting is difficult to decipher, but it appears that diplopia was noted, and pigment dispersion syndrome was diagnosed.  

An April 2002 report of medical history indicates that the Veteran reported that she had an "eye disorder or trouble."  She noted that she had experienced astigmatism and pigment fragmentation.  The accompanying examination report indicates that her eyes were clinically evaluated as normal. 

The Veteran began seeking treatment at an eye clinic in April 2003.  A treatment note indicates her chief complaint was "blur/double vision."  She reported having trouble focusing.  She was assessed with compound myopic astigmatism (CMA) and borderline presbyopia.  In April 2005, the Veteran reported being generally concerned about her vision.  She was again assessed with CMA and borderline presbyopia.  In August 2006, she reported experiencing blurred vision in both eyes.  She was assessed with bilateral astigmatism and myopia.  She reported experiencing blurred and double vision while seeking treatment there in July 2008.  The clinic treatment note indicates that the Veteran was assessed with bilateral astigmatism, myopia and presbyopia.  It was noted that she had experienced an isolated case of diplopia.  

A June 2004 report of medical history provided during her service in the Reserves indicates that the Veteran reported having  an "eye disorder or trouble."  She noted that she had experienced blurred or double vision in her right eye.  A June 2004 examination report indicates that her eyes were clinically evaluated as normal.  

A June 2005 report of medical history indicates that the Veteran reported that she had an "eye disorder or trouble."  She noted she had a "problem of leakage behind" her left eye in April 2005.  The examination report indicates that her eyes were evaluated as normal. 

A July 2006 treating physician's note indicates that the Veteran reported experiencing blurred vision along with migraines.  In January 2008, she reported that her right eye was wondering and that she was experiencing blurred vision once a week.  In September 2008, she reported losing control of her right eye the day before her appointment.  She reported experiencing double vision daily in November 2008.  Double vision was assessed.  Diplopia was assessed in December 2008 after she continued to complain of double vision to the physician.  She reported that visual therapy was helping her diplopia in March 2009.  She was assessed with double vision again in January 2011. 

The Veteran began seeking treatment at a neurology clinic in March 2008 for headaches that she said she had been experiencing for about a year.  She was noted to not be experiencing diplopia.  No abnormalities were noted after her eyes were examined.  However, she reported experiencing diplopia daily in November 2008.  She reported a new onset of diplopia had begun in October 2008.  Her physician assessed her with episodes of diplopia.  A follow up treatment note from November 2008 indicates that the Veteran continued to complain of diplopia, but an MRI and an MRA along with eye functional tests did not reveal a pathology.

While seeking treatment for migraines at a hospital emergency room in September 2008, the Veteran complained of double and blurred vision.  A physical examination of her eyes revealed no abnormalities.  A November 2008 hospital note indicates that the Veteran reported that her double vision began in October 2008 and was occurring more frequently.  Double vision was diagnosed.  

In October 2008, she reported experiencing double and blurred vision to an ear, nose and throat physician. 

The Veteran was assessed with exotropia, alternating, and diplopia while seeking treatment at another eye clinic in January 2009.  The planned treatment was 15 to 20 weeks of vision therapy sessions.  Diplopia was diagnosed in February 2009.  She continued therapy in March 2009.  

A May 2009 treatment note from another neurology clinic indicates the Veteran reported experiencing blurred vision while experiencing migraines. 

The Veteran underwent a VA eye examination in May 2009.  The Veteran reported experiencing double vision along with her migraines.  The examiner noted that diplopia was not present.  The examiner's diagnosis was "history of diplopia not elicited in office" along with pigment dispersion syndrome.  No etiology opinion was provided. 

The Veteran reported experiencing double vision daily during a general VA examination in April 2009.  She said she began experiencing double vision in the year 2000 or 2001, but it had progressively worsened.  She was diagnosed with double vision.  No etiology opinion was provided.  

She reported experiencing blurred vision to a treating physician in September 2010 and June 2011. 

The Veteran was provided with a VA general examination again in February 2011.  During this examination, the claims file and her medical records were not available for review.  The examiner noted that reviewing the claims file would have been "extremely helpful due to her poor memory of past events."   She was noted to experience double vision and pigment dispersion syndrome.  The examiner diagnosed the Veteran with double vision and pigment dispersion syndrome, referencing the prior optometrist examination.  

In a February 2011 letter, the Veteran's husband asserted the Veteran experiences migraines 3 to 4 times a week and noted they are often accompanied by vision problems such as double vision and an inability to focus.  He said he has witnessed her right eye drift far to the right.  Attempts to control the drift, he said, result in migraines. 

In her own February 2011 letter, the Veteran reported experiencing double and blurred vision while experiencing sinus infections. 

The Veteran underwent another VA eye examination in March 2011. The examiner, an optometrist, found there was no diplopia.  The examiner diagnosed her with pigment dispersion syndrome.  No etiology opinion was provided.   

A March 2011 VA gynecological examination report indicates the Veteran did "have some visual defect consisting of diplopia and migraine headaches."

A May 2011 VA primary care note indicates that the Veteran was not experiencing a blurring of vision, diplopia or visual disturbances. 

During an April 2012 VA examination for Meniere's syndrome, the Veteran reported that she was not experiencing any visual defects. 

The record shows the Veteran, who is competent to report symptoms she experiences, began experiencing visual disturbances in 2001.  The Board finds no reason to question her credibility.  She reported blurred vision and a "crossed-lazy eye" in December 2001.  In April 2003, she reported experiencing "blur/double vision."  She has intermittently reported experiencing double vision to numerous medical providers since that time, as described above.  

There is not a clear consensus diagnosis of diplopia.  An optometrist noted diplopia in December 2001.  An optometrist who treated the Veteran between 2003 and 2008 only noted an isolated incident of diplopia.  She was noted to not be experiencing diplopia in two separate VA eye examinations.  Notably, however, the May 2009 VA eye examiner indicated that the Veteran had a history of diplopia.  She did not conclude that the Veteran had not experienced diplopia.  Furthermore, the Veteran was diagnosed with diplopia while undergoing treatment at eye clinic in February 2009.  The Veteran's treating physicians assessed her with diplopia in October and December 2008.  A VA physician also indicated the Veteran was experiencing diplopia in her March 2011 VA gynecological examination report.  Treating physicians and multiple VA examiners also diagnosed her with double vision, as described above.  The evidence is certainly equivocal to some degree, but given the conflicting opinions by medical professionals, it appears that the evidence for and against the Veteran's claim is in a state of equipoise.  38 U.S.C.A. § 5107(b).  Hence, the benefit of the doubt goes to the Veteran, and service connection for diplopia is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that the RO informed the Veteran how disability ratings and effective dates are assigned in a letter sent in January 2009.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for diplopia is warranted.  The appeal is granted to this extent.



REMAND

As noted, the RO granted service connection for Meniere's syndrome and assigned a 30 percent in an August 2012 rating decision.  In November 2012, the Veteran's representative sent the RO a statement that is, in effect, a notice of disagreement. Since there has been an initial RO adjudication of the claim and a notice of disagreement as to the initial rating assigned, the Veteran is entitled to a statement of the case.  The current lack of a statement of the case with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should furnish the Veteran with a statement of the case with respect to her claim for entitlement to an initial rating in excess of 30 percent for the service-connected Meniere's syndrome.  The Veteran should be informed that she must file a substantive appeal in order to perfect her appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


